DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 03/31/2021

	Claim(s) 1, 3-5, 9-11, 13-15, 19-21, 24, and 25 are pending.
	Claim(s) 1, 3, 11, 13, 19, 21, 24, and 25 have been amended.
	Claim(s) 2, 6-8, 12, 16-18, 22, and 23 have been canceled.
The 35 USC § 112(b) rejection to claim 19 has been withdrawn in view of the amendments received 03/31/2021.

	

Response to Arguments
Received 03/31/2021


Regarding independent claim(s) 1 and 11:

Applicant’s arguments (Remarks, Page 10: ¶ 2 to Page 11: ¶ 2), filed 03/31/2021, with respect to the rejection(s) of claim(s) 1 and 11 (as well as claim 20) under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Manna (US PGPUB No. 20160212455 A1), Liu et al. (US PGPUB No. 20110078623 A1), McIntyre et al. (US PGPUB No. 20040194128 A1) fail to explicitly teach the subject matter of “… determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part performing the action, wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object comprises: determining the human body part as the 


Regarding dependent claims 3-5, 9, 10, 13-15, 19-21, 24, and 25:

Applicant’s arguments (Remarks Page 11: ¶ 3), filed 03/31/2021, with respect to the rejection(s) of claim(s) 3-5, 9, 10, 13-15, 19-21, 24, and 25 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 11, and 20 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 

	


Allowable Subject Matter

Claims 1, 3-5, 9-11, 13-15, 19-21, 24, and 25 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Independent claims 1, 11, and 20 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object, and determining feature points of the target object by processing at least part of the video image, the features points of the target object being separated points on a contour of the target object; 
determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and 
drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part performing the action, wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object 


Wherein:

Claim 1, claim 11, and claim 20 are similar however are not identical, although the subject matter of claim 11 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1 and claim 20.

Manna et al. (US PGPUB No. 20160212455 A1) teaches detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object, and determining feature points of the target object by processing at least part of the video image, the features points of the target object being separated points on the target object; and determining a display position of a to-be-displayed business object in the video image according to the feature points on the target object. However, Manna et al. fails to disclose determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and drawing the to-be-displayed business object at the display position 
Liu et al. (US PGPUB No. 20110078623 A1) teaches detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object, and determining feature points of the target object by processing at least part of the video image, the features points of the target object being separated points on the target object; determining a display position of a to-be-displayed business object in the video image according to the feature points on the target object; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object. However, Liu et al. fails explicitly disclose determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part 
McIntyre et al. (US PGPUB No. 20040194128 A1) teaches determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object. However, McIntyre et al. fails to disclose determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part performing the action, wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object comprises: determining the human body part as the display position based on feature points on the contour of the human body part.
Huber et al. (US PGPUB No. 20130019261 A1) teaches detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business  fails to explicitly disclose determining feature points of the target object by processing at least part of the video image, the features points of the target object being separated points on a contour of the target object; determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object comprises: determining the human body part as the display position based on feature points on the contour of the human body part.
Redol (US PGPUB No. 20150304698 A1) teaches detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object. However, Redol fails to explicitly disclose determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including 
Garcia (US Patent No. 10546318 B2) teaches determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object. However, Garcia fails to disclose determining a display position of a to-be-displayed business object in the video image according to the feature points on the contour of the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part performing the action, wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object comprises: determining the human body part as the display position based on feature points on the contour of the human body part.
Park (US PGPUB No. 20170323374 A1) teaches detecting at least one object from the video image, determining an object performing an action as a target object from the at least one object, and determining feature points of the target object by processing at least part of the video image, the features points of the target object being separated points on the target object; determining a display position of a to-be-displayed business object in the video image according to the feature points on the target object; and drawing the to-be-displayed business object at the display position by using computer graphics to display the to-be-displayed business object together with the target object, wherein the target object is a human body part performing the action, wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the target object comprises: determining the human body part as the display position based on feature points on the human body part. However, Park et al. fails to explicitly disclose the features points of the target object being separated points on the contour of the target object; determining a display position of a to-be-displayed business object in the video image according to the feature points on the target object by using a convolutional network model pre-trained by acquiring a feature vector of a business object sample image by the convolutional network model, the feature vector including information of the target object and position information and/or confidence information of a business object in the business object sample image; and wherein the determining the display position of the to-be-displayed business object in the video image according to the feature points on the contour of the target object comprises: determining the human body part as the display position based on feature points on the contour of the human body part.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616